UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K ————— þ Annual Report pursuant to Section 13 or15(d)ofthe SecuritiesExchange Act of 1934 For the fiscal year ended December 31,2014 o Transition Report pursuant to Section 13 or 15(d)ofthe SecuritiesExchange Act of 1934 For the transition period from to Commission file number: 001-14494 Pernix Therapeutics Holdings,Inc. (Exact name of registrant as specified in its charter) Maryland 33-0724736 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification Number) 10 North Park Place, Suite 201 Morristown, NJ 07960 (800)793-2145 (Address of principal executive offices) (Zip Code) (Telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.01 per share NASDAQ Global Market Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yeso No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yeso Noþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K ( § 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o Noþ The aggregate market value of the registrant’s common stock held by non-affiliates as of June 30, 2014 (the last business day of the registrant’s most recently completed second quarter) was approximately $327,475,000, based upon the $8.98 closing sales price of the registrant’s common stock as reported on the NASDAQ Stock Market on such date. Shares of common stock held by each executive officer and director and by each person who owns 10percent or more of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for any other purpose. On February 25, 2015, the registrant had38,386,381 shares of its common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement to be filed with the Securities and Exchange Commission pursuant to Regulation 14A in connection with the registrant’s 2015 Annual Meeting of Stockholders, which will be filed subsequent to the date hereof, are incorporated by reference into Part III of this Form 10-K. Such proxy statement will be filed with the Securities and Exchange Commission not later than 120 days following the end of the registrant’s fiscal year ended December 31, 2014. PERNIX THERAPEUTICS HOLDINGS, INC. Annual Report on Form 10-K for the Year Ended December 31, 2014 TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 27 Item 1B. Unresolved Staff Comments 53 Item 2. Properties 53 Item 3. Legal Proceedings 53 Item 4. Mine Safety Disclosures 54 PART II Item 5. Market For Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 55 Item 6. Selected Financial Data 59 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 61 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 75 Item 8. Financial Statements and Supplementary Data 75 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 75 Item 9A. Controls and Procedures 75 Item 9B. Other Information 76 PART III Item 10. Directors, Executive Officers and Corporate Governance 77 Item 11. Executive Compensation 77 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 77 Item 13. Certain Relationships and Related Transactions, Director Independence 77 Item 14. Principal Accounting Fees and Services 77 PART IV Item 15. Exhibits, Financial Statement Schedules 78 2 Cautionary Statement Regarding Forward-Looking Statements This Annual Report on Form 10-K includes forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act. For this purpose, any statements contained herein, other than statements of current or historical fact, including statements regarding our current expectations of our future growth, results of operations, financial condition, cash flows, performance and business prospects, and opportunities andany other statements about management’s future expectations, beliefs, goals, plans or prospects, constitute forward-looking statements. We have tried to identify forward-looking statements by using words suchas “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “project,” “should,” “target,” “will,” “would,” ”anticipate,” “expect” or other words that convey uncertainty of future events or outcomes to identify these forward-looking statements. Among the factors that could cause actual results to differ materially from those indicated in the forward-looking statements are risks and uncertainties inherent in our business including, without limitation: the rate and degree of market acceptance of, and our ability and our distribution and marketing partners’ ability to obtain reimbursement for, any approved products; our ability to successfully execute our sales and marketing strategy, including to continue to successfully recruit and retain sales and marketing personnel in the U.S.; our ability to obtain additional financing; our ability to maintain regulatory approvals for our products; the accuracy of our estimates regarding expenses, future revenues and capital requirements; our ability to manage our anticipated future growth; the ability of our products to compete with generic products as well as new products that may be developed by our competitors; our ability and our distribution and marketing partners’ ability to comply with regulatory requirements regarding the sales, marketing and manufacturing of our products; the performance of our manufacturers, over which we have limited control; our ability to obtain and maintain intellectual property protection for our products; our ability to operate our business without infringing the intellectual property rights of others; the success and timing of our clinical development efforts; the loss of key scientific or management personnel; regulatory developments in the U.S. and foreign countries; our ability to either acquire or develop and commercialize other product candidates in addition to our current products and other risks detailed below in PartI—Item1A “Risk Factors.” Although we believe that the expectations reflected in our forward-looking statements are reasonable, we cannot guarantee future results, events, levels of activity, performance or achievement. In addition, any forward-looking statements in this Annual Report on Form 10-K represent our views only as of the date of this Annual Report on Form 10-K and should not be relied upon as representing our views as of any subsequent date. We anticipate that subsequent events and developments will cause our views to change. However, while we may elect to update these forward-looking statements publicly at some point in the future, we specifically disclaim any obligation to do so unless required by law, whether as a result of new information, future events or otherwise. Our forward-looking statements do not reflect the potential impact of any acquisitions, mergers, dispositions, business development transactions, joint ventures or investments we may enter into or make in the future. PART I ITEM 1.BUSINESS Overview We are a specialty pharmaceutical company focused on improving patients’ lives by identifying, developing and commercializing differentiated products that address unmet medical needs. Our strategy is to continue to create shareholder value by: ● Growing sales of the existing products in our portfolio in various ways, including identifying new growth opportunities; ● Acquiring additional marketed specialty products or products close to regulatory approval to leverage our existing expertise and infrastructure; and ● Pursuing targeted development of a pipeline of post-discovery specialty product candidates. We target underserved segments, such as central nervous system (CNS) indications, including neurology and psychiatry, as well as other specialty therapeutic areas.We promote our core branded products to physicians through our sales force.We promote our non-core branded products, such as our cough and cold products, through contract sales organizations, and we distribute our generic products through our wholly owned subsidiaries, Macoven Pharmaceuticals, LLC (“Macoven”) and Cypress Pharmaceuticals, Inc. (“Cypress”). We experienced significant revenue and earnings growth in 2014, as a result of the following: 3 ● We relocated our corporate headquarters to Morristown, New Jersey and replaced our entire senior management team as well as reconfigured our board of directors to replace insiders with independent directors that each have over fifteen years of experience in the pharmaceutical industry; ● The acquisition of a new market-proven branded product, Treximet; ● Realigning our sales force from a regionally-focused 87-person sales force to a sales force with approximately 100 sales territories and a nationwide footprint; ● Prioritization of our selling and marketing activities around our CNS franchise; ● Divesting under-performing assets, such as our manufacturing facility in Houston, Texas; and ● Closing our distribution facilities in Madison, Mississippi and Magnolia, Texas and transitioning to an industry-known third party logistics provider; As a result, in 2014, Pernix reported its highest net revenues since becoming a pharmaceutical company through a reverse merger in March 2010.Going into 2015, we have a portfolio of approved products that address medical needs in several therapeutic areas, including: ● Pain/Neurology:Treximet (sumatriptan/naproxen), the only second-line analgesic indicated for acute migraine; ● Insomnia:Silenor (doxepin), the only nonnarcotic, nonscheduled prescription sleep aid for the treatment of insomnia characterized by difficulty with sleep maintenance; and ● Psychiatry:Khedezla (desvenlafaxine extended-release tablets), for major depressive disorder. In addition, we made significant progress and investment in expanding our product development pipeline.We submitted a supplemental New Drug Application for a pediatric indication for Treximet that has the potential to provide an additional six months of market exclusivity at the end of the patent life.We also executed third-party agreements with contract research organizations to initiate the development of new formulations for Treximet and to initiate efficacy studies for an over-the-counter (“OTC”) formulation of Silenor – each designed to add years to the life span of these brands. Our Products and Product Candidates Pernix-Promoted Products Treximet (sumatriptan/naproxen) Treximet is the only combination sumatriptan and naproxen sodium product approved by the US Food and Drug Administration (“FDA”).Sumatriptan, one of the two active ingredients in Treximet, is a synthetic drug belonging to the triptan class used for the treatment of migraine headaches.Naproxen sodium, the other active ingredient in Treximet, is a non-steroidal anti-inflammatory drug (“NSAID”) used to relieve pain from various conditions such as headaches, muscle aches, tendonitis, dental pain, and menstrual cramps, as well as pain, swelling, and joint stiffness caused by arthritis, bursitis, and gout attacks.Treximet was approved in April 2008 for acute migraine attacks, with or without aura, in adults.The product is a unique formulation of sumatriptan and naproxen sodium that employs POZEN Inc.’s (“POZEN”) patented formulation technology and GlaxoSmithKline’s (“GSK”) RT Technology™.This unique combination provides a synergistic therapeutic effect.The triptan component shrinks the swollen blood vessels in the head, which has been demonstrated to provide relief of migraine pain.The NSAID component inhibits the enzyme responsible for the production of prostaglandins, which are the mediators of pain and inflammation.This dual mechanism of action, Treximet, has been shown to provide superior sustained pain relief compared to placebo and to both of the single mechanism of action in components. In clinical trials, Treximet demonstrated significantly greater pain relief at two hours compared to sumatriptan 85mg or naproxen sodium 500 mg alone.In addition, Treximet provided more patients with sustained migraine pain relief from two to 24 hours compared to the individual components. 4 Migraines are a common and disabling neurologic condition that affect an 17% of females and 6% of males in the United States.Based on current US census data, there are over 28 million individuals in the US who suffer from migraines.A variety of medications have been specifically designed to treat migraines.Medications used to combat migraines fall into two broad categories: acute or abortive medications; and preventative or prophylactic medications.Triptans, which are the most commonly prescribed class of drugs for acute migraine, are available as oral pills, nasal sprays, injections and tablets that dissolve under the tongue.NSAIDs, such as ibuprofen and naproxen, are also used to treat acute migraine.Treximet is a higher potency acute medication that combines the benefits of both of these commonly used classes of drugs. Migraines have an estimated prevalence of 8% to 23% in children 11 years of age and older.Acute and prophylactic treatments are similar to those used for adults.Sumatriptan is the most widely studied triptan in adolescents.In clinical trials to date, sumatriptan has failed to demonstrate efficacy versus placebo, primarily as a result of a high placebo response.Currently there is no sumatriptan or combination prescription medication for the treatment of acute migraine attacks with or without aura approved for use in this population.We believe Treximet has the potential to meet this void.On November 14, 2014 we submitted a supplemental New Drug Application (sNDA) seeking approval for Treximet for use in adolescent patients, aged 12 – 17, for the acute treatment of migraine with or without aura.Included in the filing are safety and efficacy data sets from three trials conducted to evaluate the pharmacokinetic, efficacy, and long-term safety of Treximet for the acute treatment of adolescent migraine.On January 15, 2015, we announced that our sNDA was accepted by the FDA. In 2014, net product sales of Treximet were $54.8 million for the months of September (our launch) through December, which represents 46% of our total net product sales for the full year of 2014. We promote Treximet in the United States through our nationwide specialty sales force, which covers approximately 100 territories.Treximet is manufactured by GSK under a license from POZEN.In June 2003, POZEN licensed the US rights for Treximet to GSK.Prior to our acquisition of Treximet, GSK was responsible for all commercialization activities in the US.GSK paid milestones and royalties on sales to POZEN during this time.In November 2011, POZEN sold most of these future royalty and milestone payments to CPPIB Credit Investments Inc. (“CPPIB”).Near the end of 2012, GSK stopped promoting Treximet.Treximet is exclusively licensed to us for US marketing, sales and distribution.GSK is our sole supplier.We are currently qualifying an additional manufacturing source to support future supply.Treximet is covered by four patents in the U.S., which are currently held by our subsidiary, Pernix Ireland Limited (“PIL”).Three of the patents expire August 14, 2017, and one expires in October 2, 2025.In addition, we are seeking pediatric exclusivity, which may provide an additional six months of exclusivity.Four companies have filed abbreviated new drug applications (ANDAs) with the FDA seeking approval to market a generic version of Treximet.Settlement agreements have been executed with all of these generic filers, which will result in generic entrants at the conclusion of our exclusivity period. Silenor (doxepin) Silenor is the only nonnarcotic, nonscheduled prescription sleep aid for the treatment of insomnia characterized by difficulty with sleep maintenance.Silenor is marketed as an oral tablet formulation, and is available in 3 mg and 6 mg dosage forms. Doxepin, the active ingredient in Silenor, binds to H1 receptors in the brain and blocks histamine, which is believed to play an important role in the regulation of sleep.Doxepin has been marketed and used for over 35 years at dosages ranging from 75 mg to 300 mg for the treatment of anxiety and depression, but has historically not been used to treat insomnia due to undesirable next-day residual effects. We believe that Silenor, which uses doxepin at much lower dosages, does not exhibit the same pharmacological effects as high-dose doxepin. In four separate Phase III clinical trials, Silenor demonstrated a favorable safety and tolerability profile, including a low dropout rate and an adverse event profile comparable to placebo.Silenor demonstrated no clinically meaningful next-day residual effects and no evidence of amnesia, complex sleep behaviors, hallucinations, tolerance or withdrawal effects.Silenor was approved by the FDA in March 2010 for the treatment of insomnia characterized by difficulty with sleep maintenance, and was launched commercially in the United States in September 2010 by Pernix Sleep, Inc. (f/k/a Somaxon Pharmaceuticals, Inc.), or “Pernix Sleep.”. We acquired the Silenor product line as a result of our merger with Somaxon on March 6, 2013, and we launched Silenor in the second quarter of 2013. The current market-leading prescription products for the treatment of insomnia include: GABA-receptor agonists, which are classified by the FDA as Schedule IV controlled substances; melatonin agonists; hypnotic benzodiazepines; and sedating antidepressants.Currently, the most widely-prescribed products for the treatment of insomnia include GABA-receptor agonists such as: zolpidem (Ambien); zolpidem tartrate extended-release tablets (Ambien CR), a controlled-release formulation of Ambien; eszopiclone (Lunesta); and zalepon (Sonata).In addition, melatonin agonists such as ramelteon (Rozerem), hypnotic benzodiazepines, such as temazapam (Restoril) and flurazepam (Dalmane), and sedating antidepressants such as trazodone (Desyrel) are used to treat insomnia.Our market research indicated that the market is underserved due in large part to characteristics associated with many of these products, such as next-day grogginess, memory impairment, amnesia, hallucinations, physical and psychological dependence, complex sleep behaviors such as sleep driving, hormonal changes and gastrointestinal effects. We believe that Silenor offers many benefits, including improved safety, tolerability and efficacy in the treatment of sleep maintenance.Unlike many of the other insomnia treatments currently available, Silenor is not designated as a controlled substance, and according to its FDA-approved labeling, Silenor does not appear to have any potential for dependency, addiction or abuse. Because Silenor is not a Schedule IV controlled substance, it can be made available to physicians, facilitating initial physician and patient trials without the additional sampling regulation that applies to controlled substances. 5 As a result of the numerous benefits presented by Silenor, the limitations of other current therapies, and because it is the first and only nonscheduled prescription sleep medication approved by the FDA for the treatment of insomnia characterized by difficulty with sleep maintenance, we believe that Silenor has the potential for increased growth in the market.We plan to strategically invest in sales and marketing activities to maximize revenue and market share of this product, and we intend to engage in life-cycle management activities relating to Silenor, including potential OTC opportunities. In 2014, net product sales of Silenor were $15.3 million, which represents 13% of our total net product sales. We promote Silenor in the United States through our nationwide specialty sales force, which covers approximately 100 territories.This sales force is also responsible for selling Treximet.We market and sell Silenor through Paladin Labs (a division of Endo Pharmaceuticals plc) in Canada and are currently working with CJ Cheiljedang to launch in South Korea in 2015.Silenor is covered by three US patents, currently held by ProCom One, Inc. (“ProCom”), related to the development and commercialization of low dosages of doxepin and other antidepressants for the treatment of insomnia.We are the exclusive licensee of these patents, the last of which expires in 2030.We have an exclusive supply agreement with JRS Pharma L.P. for the exclusive use of ProSolv®HD90, an ingredient used in our formulation for Silenor, in combination with doxepin.See further discussion under the heading “Intellectual Property” later in this Item 1 for a more detailed description of the rights associated with the Silenor. Khedezla (desvenlafaxine extended-release tablets) Khedezla is a prescription formulation of desvenlafaxine, which is a selective norepinephrine reuptake inhibitor used to treat major depressive disorder.Khedezla is available in oral tablet formulations of 50 mg and 100 mg and are bioequivalent to Pristiq®, which is marketed by Pfizer, Inc.Khedezla was approved by the FDA in July 2013 under section 505(b)(2) of the Federal Food, Drug, and Cosmetic Act.We launched Khedezla in the second quarter of 2014. Khedezla competes directly with Pristiq.In 2013, Pristiq had US sales of approximately $700 million.Khedezla also competes with other treatments for depression such as Effexor XR® (venlafaxine) (Pfizer), Cymbalta® (duloxetine) (Eli Lilly) and Lexapro® (escitalopram) (Forest).We believe that Khedezla is an economically attractive alternative to Pristiq that we can promote cost effectively, with simple market positioning. We received the rights to Khedezla through our exclusive license agreement with Osmotica Pharmaceuticals Corp. (“Osmotica”).Please see further discussion under the heading “Osmotica License Agreement” later in this Item 1 for a more detailed description of our rights associated with Khedezla. Externally-Promoted and Non-Promoted Products We market and sell our non-core products through contract sales arrangements with organizations such as PDI, Inc.We market our non-promoted products through distributors and trade partners. Cedax®.Cedax is a third generation oral cephalosporin indicated for the treatment of mild to moderate acute bacterial exacerbations of chronic bronchitis and middle ear infection due to haemophilus influenza or streptococcus pyogenes.We acquired the Cedax product line from Shionogi Pharma, Inc., (“Shionogi"),in March 2010, and launched our Cedax product line in the second quarter of 2010.We sell a variety of dosages utilizing both capsule and oral suspension drug delivery methodologies.Other branded and similar prescription treatments marketed in the US that compete with our Cedax line include Suprax, Amoxicillin, Omnicef, Cefzil, Ceclor and Ceftin.We have a non-exclusive license to the patent used in our Cedax product line.This patent expired on February 4, 2014; however, we believe that the manufacturing barrier related to CEDAX and the fact thatwe market an authorized generic version of Cedax reduces the possibility of generic entrants to the market.We also own a trademark on the name Cedax in the US.Please see further discussion under the heading “Intellectual Property” later in this Item 1 for a more detailed description of the rights associated with the Cedax line of products. Cough & cold products.We market and sell a family of cough and cold products including: Zutripro®, Rezira® and Vituz®which we acquired in our acquisition of Cypress and its subsidiary Hawthorn Pharmaceuticals on December 31, 2012. Zutriprois a proprietary oral formulation of hydrocodone bitartrate, chlorpheniramine maleate and pseudoephedrine HCl indicated for the relief of cough and nasal congestion associated with the common cold, and relief of upper respiratory allergy symptoms including nasal congestion, in adults 18 years of age or older. Rezira is a proprietary oral formulation of hydrocodone bitartrate and pseudoephedrine HCl indicated for the relief of cough and nasal congestion associated with the common cold in adults 18 years of age or older.Zutripro and Rezira were launched late June 2011. We began selling these products in January 2013 through our acquisition of Hawthorn.We also sell an authorized generic of Zutripro through Cypress which was launched in February 2014. Vituz is a proprietary hydrocodone bitartrate and chlorpheniramine maleate combination oral solution indicated for the treatment of patients with cough and allergies associated with the common cold. This product was in-process research and development when we closed on the acquisition of Cypress and Hawthorn.We launched Vituz in April 2013. The FDA issued a final rule effective October 6, 2014 that reschedules hydrocodone combination products from schedule III to schedule II.This action imposes regulatory controls and administrative , civil, and criminal sanction applicable to schedule II controlled substances on persons who handle (manufacture, distribute, dispense, import, export, engage in research conduct instructional activities with, conduct chemical analysis with, or posess) or propose to handle hydrocodone combination products.This reclassification may limit access or reduce demand for these products. 6 Research and Development Our development pipeline projects currently include clinical development of new product candidates, line extensions for existing products and the generation of additional clinical data for existing products.These projects are concentrated in our migraine, insomnia and pain therapeutic areas, where we believe we will be able to leverage our existing specialty commercial expertise and infrastructure, as well as our strong clinical, medical and commercial teams.We intend to be opportunistic in exploiting our in-house expertise and intellectual property to initiate additional low risk development projects.In addition, we will look for external opportunities through in-licensing, collaborations or partnerships to build the Pernix pipeline. In the migraine area, we are investigating opportunities to expand use and extend the lifecycle of Treximet. We are currently exploring the following development programs: ●
